PER CURIAM.
Hertz Corporation established its entitlement to attorney’s fees by way of an indemnity claim. The trial court awarded fees based on the number of hours devoted to the file and found a reasonable rate to be $125.00 an hour. We reverse and remand on the authority of Jemco, Inc. v. United Parcel Service, Inc., 400 So.2d 499 (Fla. 3d DCA 1981), review denied, 412 So.2d 466 (Fla.1982), with directions to the trial court to award fees based upon the established agreed fee between Hertz and its attorney.
Reversed and remanded with directions.